Exhibit 10.1

RESTRICTED STOCK GRANT AGREEMENT

                     , 2006

[Recipient]

[Home Address]

Re: Syniverse Holdings, Inc. Grant of Restricted Stock

Dear                          (the “Grantee”):

Syniverse Holdings, Inc. (the “Company”) is pleased to advise you that, pursuant
to the Company’s 2006 Long-Term Equity Incentive Plan (the “Plan”), the
Company’s Compensation Committee has granted to you shares of the Company’s
Common Stock, par value $0.001 per share, as set forth below (the “Restricted
Shares”), subject to the terms and conditions set forth herein. Capitalized
terms used herein but not defined herein shall have the meanings ascribed to
such terms in the Plan.

 

Grant Date:                         , 2006 Total Number of Restricted Shares:   
_____________

 

    

Date

  

Number

        Vesting Dates and Number

        of Restricted Shares that shall vest:

                                                               

1. Issuance of Shares. In consideration of the Grantee’s service as an employee
of the Company, the Restricted Shares shall be issued to the Grantee, and, upon
payment to the Company by the Grantee of the aggregate par value thereof, which
payment shall be made within ten (10) days of the date hereof, shall be fully
paid and nonassessable and shall be represented by a certificate or certificates
issued in the name of the Grantee and endorsed with an appropriate legend
referring to the restrictions hereinafter set forth.

2. Conformity with Plan. The grant of Restricted Shares is intended to conform
in all respects with, and is subject to all applicable provisions of, the Plan
(which is incorporated herein by reference). Inconsistencies between this
Agreement and the Plan shall be resolved in accordance with the terms of the
Plan. By executing and returning the enclosed copy of this Agreement, you
acknowledge your receipt of this Agreement and the Plan and agree to be bound by
all of the terms of this Agreement and the Plan.

3. Restrictions on Transfer of Shares. The Restricted Shares may not be sold,
assigned, transferred, conveyed, pledged, exchanged or otherwise encumbered or
disposed of (each, a “Transfer”) by the Grantee, except to the Company or as
permitted under the Plan, unless and until they have become nonforfeitable as
provided in Section 4 hereof. Any purported encumbrance or disposition in
violation of the provisions of this section or the Plan shall be void AB INITIO,
and the other party to



--------------------------------------------------------------------------------

any such purported transaction shall not obtain any rights to or interest in the
Restricted Shares. As and when permitted by the Plan, the Committee may in its
sole discretion waive the restrictions on transferability with respect to all or
a portion of the Restricted Shares. Notwithstanding the foregoing, Grantee may
not Transfer Restricted Shares which have become nonforfeitable as provided in
Section 4 hereof unless such Restricted Shares are registered pursuant to the
Securities Act of 1933 (the “Securities Act”), are sold under Rule 144
promulgated under the Securities Act or unless the Company, after consultation
with counsel, and its counsel agree with Grantee that such Transfer is not
required to be registered under the Securities Act.

4. Forfeiture of Shares. If the Grantee ceases to be an executive of the Company
for any reason, any non-vested Restricted Shares shall be forfeited by the
Grantee to the Company and the certificate(s) representing the non-vested
portion of the Restricted Shares so forfeited shall be canceled.

5. Dividend, Voting and Other Rights. Except as otherwise provided in this
Agreement, from and after the Grant Date, the Grantee shall have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares and receive any dividends that may be paid
thereto, provided, however, that any additional Common Stock or other securities
that the Grantee may become entitled to receive pursuant to a stock dividend,
stock split, recapitalization, combination of shares, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company shall be subject to the same risk of forfeiture, certificate delivery
provisions and restrictions on transfer as the forfeitable Restricted Shares in
respect of which they are issued or transferred and shall become Restricted
Shares for the purposes of this Agreement, and provided further that, any
dividend paid with respect to unvested Restricted Shares for which an election
under Section 83(b) of the Code has not been made (i) constitutes compensation
income subject to all applicable tax withholding and (ii) shall be paid on or
about the date the such dividend is paid to holders of the Company’s Common
Stock generally, but in any event not later than the later of (A) the calendar
year in which such dividend is declared and (B) the fifteenth (15th) day of the
third month following the date such dividend is declared.

6. Confidentiality, Inventions, Noncompetition and Nonsolicitation.

(a) Obligation to Maintain Confidentiality. You acknowledge that the
confidential or proprietary information and data (including trade secrets) of
the Company or any of its Subsidiaries obtained by you while employed by in the
service of the Company or any of their respective Subsidiaries (including,
without limitation, prior to the date of this Agreement) (“Confidential
Information”) are the property of the Company or such Subsidiaries, including
information concerning acquisition opportunities in or reasonably related to the
Company’s business or industry of which you become aware during the period of
your employment or service. Therefore, you agree that you will not disclose to
any unauthorized person, group or entity or use for your own account any
Confidential Information without the Board’s written consent, unless and to the
extent that the Confidential Information, (i) becomes generally known to and
available for use by the public other than as a result of your acts or omissions
to act, (ii) was known to you prior to your employment or service with the
Company or any of its Subsidiaries and Affiliates, or (iii) is required to be
disclosed pursuant to any applicable law or court order. You shall use
reasonable best efforts to deliver to the Company at the time your employment
with the Company and its Subsidiaries ceases for any reason, or at any other
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documents and data (and copies
thereof) relating to the Confidential Information, Work Product (as defined
below) or the business of the Company and its Subsidiaries and Affiliates
(including, without

 

2



--------------------------------------------------------------------------------

limitation, all acquisition prospects, lists and contact information) which you
may then possess or have under your control, but excluding financial information
of the Company relating to your ownership of Option Shares, which information
will nonetheless continue to constitute Confidential Information.

(b) Ownership of Property. You acknowledge that all discoveries, concepts,
ideas, inventions, innovations, improvements, developments, methods, processes,
programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any Confidential
Information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to the Company’s or any of its Subsidiaries’ or
Affiliates’ actual or anticipated business, research and development, or
existing or future products or services and that were or are conceived,
developed, contributed to, made, or reduced to practice by you (either solely or
jointly with others) while employed by or in the service of the Company or any
of its Subsidiaries or Affiliates (including, without limitation, prior to the
date of this Agreement) (including any of the foregoing that constitutes any
proprietary information or records) (“Work Product”) belong to the Company or
such Subsidiary or Affiliate and you hereby assign, and agree to assign, all of
the above Work Product to the Company or to such Subsidiary or Affiliate. Any
copyrightable work prepared in whole or in part by you in the course of your
work for any of the foregoing entities shall be deemed a “work made for hire”
under the copyright laws, and the Company or such Subsidiary or Affiliate shall
own all rights therein. To the extent that any such copyrightable work is not a
“work made for hire,” you hereby assign and agree to assign to the Company or
such Subsidiary or Affiliate all right, title, and interest, including without
limitation, copyright in and to such copyrightable work. You shall as promptly
as practicable under the circumstances disclose such Work Product and
copyrightable work to the Board and perform all actions reasonably requested by
the Board (whether during or after your employment with or service to the
Company and its Subsidiaries) to establish and confirm the Company’s or such
Subsidiary’s or Affiliate’s ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments).

(c) Third Party Information. You understand that the Company and its
Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s and its Subsidiaries and Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the period of your employment with or service to the Company
and its Subsidiaries and thereafter, and without in any way limiting the
provisions of Section 6(a) above, you will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than personnel and
consultants of the Company or its Subsidiaries and Affiliates who need to know
such information in connection with their work for the Company or its
Subsidiaries and Affiliates) or use, except in connection with your work for the
Company or its Subsidiaries and Affiliates, Third Party Information unless
expressly authorized by a member of the Board in writing or unless and to the
extent that the Third Party Information, (i) becomes generally known to and
available for use by the public other than as a result of your acts or omissions
to act, (ii) was known to you prior to your employment with or service to the
Company or any of its Subsidiaries and Affiliates, or (iii) is required to be
disclosed pursuant to any applicable law or court order.

(d) Use of Information of Prior Employers. During your employment or service,
you will not improperly use or disclose any confidential information or trade
secrets, if any, of any former employers or any other person to whom you have an
obligation of confidentiality, and will not bring onto the premises of the
Company, its Subsidiaries or Affiliates any unpublished documents or any
property belonging to any former employer or any other person to whom you have
an obligation of

 

3



--------------------------------------------------------------------------------

confidentiality unless consented to in writing by the former employer or person.
You will use in the performance of your duties only information which is (i)(x)
common knowledge in the industry or (y) is otherwise legally in the public
domain, (ii) is otherwise provided or developed by the Company, its Subsidiaries
or Affiliates or (iii) in the case of materials, property or information
belonging to any former employer or other person to whom you have an obligation
of confidentiality, approved for such use in writing by such former employer or
person.

(e) Noncompetition and Nonsolicitation. You acknowledge that in the course of
your employment you will become familiar with the Company’s or its Subsidiaries’
trade secrets and with other confidential information concerning the Company or
its Subsidiaries and that your services will be of special, unique and
extraordinary value to the Company or its Subsidiaries. Therefore, you agree
that:

(i) Noncompetition. While employed by the Company or its Subsidiaries, and
(i) in the event of the termination of your employment without Cause, for a
period of up to one year thereafter, the exact period to be determined by the
Company at the time of termination, or (ii) in the event of the termination of
your employment for any other reason, for a period of two years thereafter (the
“Noncompete Period”), you shall not, anywhere in the world where the Company or
its Subsidiaries conduct or actively propose to conduct business during your
employment, directly or indirectly own, manage, control, participate in, consult
with, be employed by or in any manner engage in any business competing with the
businesses of the Company or its Subsidiaries prior to Termination; provided,
however, that you may own up to 2% of any class of an issuer’s publicly traded
securities. If your employment is terminated without Cause, as described in
subsection (i) above, then commencing on the date of termination and continuing
for the duration of the Noncompete Period, the Company shall pay you each month
of the Noncompete Period an aggregate amount equal to 1/12th of your annual base
salary in effect as of the date of termination, payable in equal installments on
the Company’s regular salary payment dates. Payment of any amounts to you
pursuant to this provision shall be reduced or offset by any amounts paid by the
Company to you during the same period pursuant to any other agreement you may
have with the Company.

(ii) Nonsolicitation. During the Noncompete Period, you shall not directly or
indirectly through another entity (i) induce or attempt to induce any employee
of the Company or its Subsidiaries to leave the employ of the Company or its
Subsidiaries, or in any way interfere with the relationship between the Company
or its Subsidiaries and any employee thereof, and (ii) hire any person who was
an employee of the Company or its Subsidiaries within 180 days prior to the time
such employee was hired by you, (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or its Subsidiaries
to cease doing business with the Company or its Subsidiaries or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or its Subsidiaries or (iv) directly or
indirectly acquire or attempt to acquire an interest in any business relating to
the business of the Company or its Subsidiaries and with which the Company, its
Subsidiaries or Affiliates has entered into substantive negotiations or has
requested and received confidential information relating to the acquisition of
such business by the Company, its Subsidiaries or Affiliates in the two-year
period immediately preceding a Termination.

 

4



--------------------------------------------------------------------------------

(iii) Enforcement. If, at the time of enforcement of paragraph 6(e)(i) or (ii),
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. You agree that because your services
are unique and you have access to confidential information, money damages would
be an inadequate remedy for any breach of paragraph 6. You agree that the
Company, its Subsidiaries and Affiliates, in the event of a breach or threatened
breach of this paragraph 6, may seek injunctive or other equitable relief in
addition to any other remedy available to them in a court of competent
jurisdiction without posting bond or other security.

(f) Acknowledgments. You acknowledge that the provisions of this paragraph 6 are
(i) in addition to, and not in limitation of, any obligation of yours under the
terms of any employment agreement with the Company or a Subsidiary, (ii) in
consideration of employment with the Company or its Subsidiaries, (iii) the
issuance of the Option by the Company and (iv) additional good and valuable
consideration as set forth in this Agreement. In addition, you agree and
acknowledge that the restrictions contained in paragraph 6 do not preclude you
from earning a livelihood, nor do they unreasonably impose limitations on your
ability to earn a living. In addition, you acknowledge (i) that the business of
the Company or its Subsidiaries will be international in scope and without
geographical limitation, (ii) notwithstanding the state of incorporation or
principal office of the Company or its Subsidiaries, or any of their respective
executives or employees (including the you), it is expected that the Company or
its Subsidiaries will have business activities and have valuable business
relationships within its industry throughout the world, and (iii) as part of you
responsibilities, you will be traveling and conducting business throughout the
world in furtherance of the Company’s business and its relationships. You agree
and acknowledge that the potential harm to the Company or its Subsidiaries of
the non-enforcement of this paragraph 6 outweighs any potential harm to you of
its enforcement by injunction or otherwise. You acknowledge that you has
carefully read this Agreement and have given careful consideration to the
restraints imposed upon you by this Agreement, and are in full accord as to
their necessity for the reasonable and proper protection of confidential and
proprietary information of the Company, its Subsidiaries and Affiliates now
existing or to be developed in the future. You expressly acknowledge and agree
that each and every restraint imposed by this Agreement is reasonable with
respect to subject matter, time period and geographical area.

7. Limitation on Rights of Participants. Nothing in this Agreement shall
interfere with or limit in any way the right of the Company or its stockholders
to terminate your duties as an executive at any time (with or without Cause),
nor confer upon you any right to continue as an executive of the Company for any
period of time, or to continue your present (or any other) rate of compensation.

8. Remedies. The parties hereto shall be entitled to enforce their rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The parties hereto acknowledge and agree that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party hereto may, in its sole discretion, apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive
relief (without posting bond or other security) in order to enforce or prevent
any violation of the provisions of this Agreement.

9. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

 

5



--------------------------------------------------------------------------------

10. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

11. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.

12. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

13. Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION, ADMINISTRATION
AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO
THE PLAN AND TO THIS AGREEMENT, SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS, BUT
NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.

14. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient. Such notices, demands and other communications shall
be sent to you at the address appearing on the signature page to this Agreement
and to the Company at Syniverse Holdings, Inc., 8125 Highwoods Palm Way, Tampa,
Florida 33647-1765, Attn: General Counsel, or to such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party.

15. Entire Agreement. This Agreement and the terms of the Plan constitute the
entire understanding between you and the Company, and supersede all other
agreements, whether written or oral, with respect to your Restricted Shares.

*        *        *        *        *

 

6



--------------------------------------------------------------------------------

Signature Page to Restricted Stock Grant Agreement

Please execute the extra copy of this Agreement in the space below and return it
to Syniverse Holdings, Inc. to confirm your understanding and acceptance of the
agreements contained in this Agreement.

 

Very truly yours, SYNIVERSE HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

 

Enclosures:    1.    Extra copy of this Agreement       Copy of the Plan

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

Dated as of                      , 2006

 

[Recipient]



--------------------------------------------------------------------------------

CONSENT

The undersigned spouse of Participant hereby acknowledges that I have read the
foregoing Restricted Stock Grant Agreement and that I understand its contents. I
am aware that the Agreement imposes restrictions on the transfer of the
Restricted Shares. I agree that my spouse’s interest in the Restricted Shares is
subject to this Agreement and any interest I may have in such Restricted Shares
shall be irrevocably bound by this Agreement and further that the my community
property interest, if any, shall be similarly bound by this Agreement.

I am aware that the legal, financial, and other matters contained in this
Agreement are complex and I am free to seek advice with respect thereto from
independent counsel. I have either sought such advice or determined after
carefully reviewing this Agreement that I will waive such right.

 

 

Name:  

 

 

Witness  

 

8